Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to claim 20 to obviate the previous rejection to claim 20 in regard to 35 U.S.C 112(b) indefiniteness.  The previous rejection to the said claims is hereby withdrawn.

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-4, 7-14, 17-20 (Renumbered 1-16) are found to be allowable. Claims 1-4, 7-14, 17-20  are considered allowable since no prior art reference, before the effective filing date of the claimed invention,  alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The combination of limitations involves a system, a method, or base station performing a set of listen-before-talk (LBT) procedures during a random access procedure between a base station and a wireless device, and the base station determining a number of LBT failures during a random access procedure reaching a threshold based on the plurality of LBT procedures; the base station subsequently transmit to another base station information indicating that the random access procedure has failed due to the number of LBT failures reaching a threshold.
The closest prior art of record such as Harada (US Patent Application Publication, 2017/0156075), Sun (US Patent Application Publication, 20170094683), Matsumoto (US Patent Application Publication, 20180234983), Yerramalli (US Patent Application Publication, 20170027002), and Park (US Patent Application Publication, 20180220459), in combination, teaches some elements of the independent claims such as a base station performing LBT/CCA procedures and determining a number of LBT/CCA failures.  However, the combination of the prior art references does not teach the base station determining a number of LBT failures during a random access procedure reaching a threshold based on the plurality of LBT procedures; the base station subsequently transmit to another base station information indicating that the random access procedure has failed due to the number of LBT failures reaching a threshold.  Therefore, the claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.H.N./
Examiner, Art Unit 2416   


/SAI AUNG/Primary Examiner, Art Unit 2416